Citation Nr: 1528744	
Decision Date: 07/06/15    Archive Date: 07/15/15

DOCKET NO.  11-32 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Hannan, Counsel



INTRODUCTION

The appellant had active service in the United States Navy from August 1992 to January 1997.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida that, in part, denied the appellant's claim of entitlement to degenerative disc disease of the lumbar spine.


REMAND

In his November 2011 VA Form 9, the appellant submitted a written request for a hearing before the Board at the RO.  The appellant was subsequently scheduled for a Board hearing to be held at the RO on April 15, 2015.  

However, prior to the hearing date, the appellant submitted a letter to the RO in which he asked that the scheduled hearing be postponed.  The letter was entered into the evidence of record on March 19, 2015.  An April 6, 2015 Report of General Information reflects that the appellant called to follow-up on his request for a postponement and that he again requested that his hearing be rescheduled.  However, the hearing for April 15, 2015 was not cancelled and the appellant was not rescheduled for a hearing before the Board.  Not surprisingly, the appellant failed to report for the April 15, 2015 Travel Board hearing.  The case was then transferred to the Board.

The failure to afford the appellant a hearing would amount to a denial of due process.  38 C.F.R. § 20.904(a)(3).  In view of the foregoing, the appeal must be remanded so that the appellant can be scheduled for a hearing with notice of the hearing sent to the appellant's correct current address.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2014). 


Accordingly, the case is remanded for the following action: 

The appellant must be scheduled for a hearing at the appropriate RO before the Board.  The appellant must be offered the option of a Travel Board hearing or a videoconference hearing.  The appellant and his representative must be notified of the date, time, and place of such a hearing.  All correspondence pertaining to this matter must be associated with the claims file.

No action is required by the appellant until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

